t c memo united_states tax_court annie w nebres petitioner v commissioner of internal revenue respondent docket no 7463-01l filed date annie w nebres pro_se jonathan j ono and susan b watson for respondent memorandum findings_of_fact and opinion colvin judge respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination on date in which respondent determined to proceed with collection of deficiencies in petitioner’s income_tax additions to tax and interest for the sole issue for decision is whether respondent’s determination to proceed with collection with respect to petitioner’s tax_year was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code in effect for the applicable_year findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in ewa beach hawaii when she filed the petition on date respondent sent a notice_of_deficiency for petitioner’s tax_year to petitioner’s last_known_address however respondent concedes that petitioner did not receive the notice_of_deficiency in the notice_of_deficiency respondent determined a deficiency in petitioner’s income_tax of dollar_figure and disallowed petitioner’s claimed earned_income_credit of dollar_figure respondent computed petitioner’s tax using the tax_tables for married_filing_separately because petitioner was married and did not file a joint_return on date respondent assessed petitioner’s tax and interest for her tax_year also on that day respondent sent to petitioner a notice of balance due relating to her tax_liability for b_notice of intent to levy and collection_due_process_hearing on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing relating to petitioner’s tax_year petitioner requested a hearing which was held by respondent’s appeals officer melvin iwane iwane on date at the hearing iwane gave petitioner an opportunity to challenge her underlying tax_liability for but petitioner did not do so petitioner asked iwane to show her the statute that makes her liable for tax and contended that the person or persons who sent notices to her did not have authority to do so iwane did not give to petitioner delegation orders showing that those notices were issued by persons with authority to do so copies of the law which makes her liable for income taxes or written verification that the requirements of applicable law and administrative procedure have been met at the hearing with iwane petitioner contended that no valid statutory_notice_of_deficiency had been sent to her and that respondent erred by not using form_17 for a statutory notice_and_demand iwane did not consider those arguments because he concluded that they were frivolous c respondent’s notice_of_determination and form_4340 on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination in which respondent determined to proceed with collection from petitioner of her tax_liability for on date respondent’s counsel sent petitioner a form_4340 certificate of assessments payments and other specified matters relating to petitioner’s tax_year opinion a whether respondent improperly precluded petitioner from disputing her underlying tax_liability for petitioner points out that she did not timely receive a notice_of_deficiency and contends that respondent improperly refused to permit her to dispute her underlying tax_liability for at the hearing with iwane we disagree the appeals officer did not prevent petitioner from disputing the amount or existence of her underlying tax_liability for at the hearing iwane’s refusal to consider petitioner’s frivolous arguments does not constitute a refusal to permit petitioner to contest her underlying tax_liability b whether respondent’s determination to proceed with collection as to petitioner’s tax_year was an abuse_of_discretion petitioner contends that respondent’s determination to proceed with collection of her tax_liability was an abuse_of_discretion because the notice_of_deficiency is invalid because it was not signed by the secretary the persons sending the notices of levy and determination did not have authority to do so respondent did not produce verification from the secretary that requirements of applicable law and administrative procedure have been met respondent did not give petitioner copies of the law which makes her liable for income taxes and petitioner did not receive the notice_and_demand required by sec_6303 petitioner’s contentions are frivolous for reasons discussed next the secretary or the secretary’s delegate including the commissioner may issue notices of deficiency 95_tc_624 affd without published opinion 956_f2d_1168 9th cir the commissioner may redelegate that authority to his or her subordinates id pincite petitioner cites no authority and we know of none which requires the commissioner to provide a copy to a taxpayer of the delegation orders for a notice_of_deficiency to be valid internal revenue laws and regulations do not require the appeals officer to give the taxpayer a copy of the delegation of authority from the secretary to the person other than the secretary who signed the verification required under sec_6330 118_tc_162 similarly the appeals officer is not required to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met id pincite sec_6330 sec_301_6330-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer in any event before the trial in this case respondent’s counsel gave petitioner a copy of the form_4340 relating to petitioner’s tax_year the form_4340 that respondent gave petitioner before trial showed that the amounts at issue were properly assessed and petitioner did not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments there is no requirement that the notice_of_intent_to_levy or the appeals officer identify the code sections which establish the taxpayer’s liability for tax additions to tax or penalties nestor v commissioner supra pincite finally we reject petitioner’s contention that respondent did not issue the notice_and_demand required by sec_6303 respondent sent to petitioner a notice of balance due on date the same day on which respondent assessed petitioner’s tax and interest for her tax_year a notice of balance due constitutes a notice_and_demand for payment under sec_6303 119_tc_252 we conclude that respondent’s determination to proceed with collection of petitioner’s tax_liability was not an abuse_of_discretion c whether petitioner raised an alternative to collection petitioner said at the hearing that she would pay her taxes if respondent gave her copies of the law which states that she is a taxpayer liable for federal_income_tax petitioner contends that this is an alternative to collection we disagree this contention is merely a variation of her other frivolous arguments see eg 737_f2d_1417 5th cir koenig v commissioner tcmemo_2003_40 keene v commissioner tcmemo_2002_277 accordingly an appropriate order and decision will be entered
